Citation Nr: 1038315	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  09-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
residuals of right lung adenocarcinoma, status post right upper 
lobectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from December 1942 to February 
1946 and from November 1950 to September 1951. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Cleveland, 
Ohio Department of Veterans' Affairs (VA) Regional Office (RO).  
This case has since been transferred to the Buffalo, New York VA 
RO. 

The Board remanded this case in December 2009 for additional 
evidentiary development.  That action having been completed, the 
case has been returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's Forced Expiratory Volume in one second (FEV-1) is 
greater than 55 percent of predicted and his ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity (FEV-
1/FVC) is greater than 55 percent of predicted and his Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method DLCO (SB) is greater than 55 percent of predicted.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of right lung adenocarcinoma, status post right upper 
lobectomy are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Codes 6819 - 
6604 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in July 2008.  The notice included the type of 
evidence needed to substantiate the claim for increase, namely, 
evidence of an increase in severity and notice that VA would 
obtain VA and other Federal agency records and that private 
medical records could be submitted or VA could be authorized to 
obtain them.  The notice included information as to 
determinations of effective dates and determinations of 
disability ratings, e.g., the nature, severity, and duration of 
symptoms in relation to a rating schedule as well as possible 
extraschedular evaluation. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran declined the opportunity to 
testify in support of the claim.  

The RO has obtained private treatment records.  The Veteran's VA 
outpatient treatment (VAOPT) records have been received.  The 
case was remanded to obtain the results of reported VA pulmonary 
function tests.  In the December 2009 Board remand it was noted 
that in September 2008 it was reported that the results of 
pulmonary function testing were not available.  However, an 
August 2008 VAOPT noted that the pulmonary function testing had 
been done in July 2008.  The report of that testing is on file.  
Also, associated with the additionally obtained VAOPT records is 
a report of pulmonary function testing in July 2009.  Also, since 
the remand additional private clinical records were received, 
some of which were duplicates of copies already on file. 

The Veteran was afforded VA examination for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication of the existence of additional evidence 
to substantiate the claim for increase, the Board concludes that 
there has been compliance with the VCAA duty-to-assist 
provisions.  

Background

The Veteran underwent a right upper lobectomy in May 2001.  

A private May 2007 chest X-ray revealed volume loss in the 
Veteran's right hemi-thorax from his lobectomy.  There was 
parenchymal and pleural scarring in the right lobe with 
parenchymal scarring within the right upper lung.  Multiple 
surgical clips were in the right hilar region.  The heart 
contours were similar to a prior study.  

In a May 2008 private medical record, a chest examination 
revealed post operative changes identified in the right helium 
with linear fibrotic scarring extending into the right upper 
zone, chronic blunting of the right costophrenic sulcus and no 
evidence of active intrathoracic disease. 

In a July 2008 VA examination, the Veteran reported that his 
overall symptoms have been worsening over the past year with 
increasing shortness of breath and difficulty with exertion.  
Subjective complaints included an occasional productive cough, 
sputum production and increased dyspnea on exertion.  He 
previously walked one mile a day and was currently only able to 
walk less than one-fourth of a mile without becoming very short 
of breath.  The Veteran denied any treatment at this time and 
reported no periods of incapacitation for this condition.  He 
retired in 1993 as he was unable to perform his job duties due to 
limitations with exertion during tasks including walking to 
perform inspections and climbing stairs.  The Veteran reported 
that he stopped playing golf due to increased shortness of 
breath.  He denied any effect of the condition on his activities 
of daily living, although he had to take frequent breaks.  The 
examiner identified two lung conditions including right lung 
carcinoma and chronic obstructive pulmonary disease (COPD).  The 
Veteran reportedly did not use inhalers at this time.

Pulmonary function testing, performed in conjunction with the 
July 2008 VA examination revealed, that FEV-1 was 65 percent of 
predicted value, FEV-1/FVC was 72 percent of predicted value and 
DLCO was 57 percent of predicted value.  The examiner noted that 
the Veteran's FEV-1/FVC was 73 percent of predicted value, 
however, as noted above, the test findings reflect otherwise.  
The Veteran was diagnosed with right lung carcinoma with 
lobectomy and COPD with a normal examination.  

In a September 2008 VA outpatient treatment report, Veteran was 
treated for complaints of shortness of breath with exertion, 
occasional wheezing and occasional chest tightness with exertion 
that resolved with rest.  

In a May 2009 private medical record, a chest examination, which 
was compared to a May 2008 chest examination, revealed an overall 
stable postoperative chest with significant right sided volume 
loss and scarring/fibrosis. 

A VA pulmonary function test in July 2009 revealed the Veteran's 
FEV-1 was 83 percent of predicted and his FEV-1/FVC was 73 
percent of predicted.  It was noted that the Veteran was not able 
to complete the diffusion or lung volume testing.  The impression 
was mild airway obstruction and no response to bronchodilator.  

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings." Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings 
during the appeal of any increased rating claim).   

Rating Criteria

38 C.F.R. § 4.97, Diagnostic Code 6819 provides that a rating of 
100 percent shall continue beyond the cessation of any surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after discontinuance of such treatment, 
the appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, rate on residuals.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6604 chronic obstruction 
pulmonary disease (COPD) a 10 percent rating is warranted when 
the FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80-percent, or; DLCO (SB) 66- to 80-percent predicted.  

A 30 percent rating is warranted based on pulmonary function 
testing with FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70-percent, or; DLCO (SB) 56- to 65-percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6604.  

A 60 percent rating is warranted when the FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  
38 C.F.R. § 4.97, Diagnostic Code 6604. 

A 100 percent schedular rating is warranted when the FEV-1 less 
than 40 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity (FEV-
1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6604.



Analysis

FEV-1 is Forced Expiratory Volume in one second and FEV-1/FVC is 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity.  DLCO (SB) is the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method.  

The evidence shows that the FEV-1 of 83 percent of predicted in 
July 2009 warranted a noncompensable rating.  The FEV-1/FVC of 73 
percent of predicted in July 2009 and the FEV-1/FVC of 72 % of 
predicted in July 2008 warranted only a 10 percent rating.  It is 
only the July 2008 findings of FEV-1 of 65 percent of predicted 
and the DLCO of 57 percent of predicted which provide a basis for 
the current 30 percent disability rating.  

Although the Veteran has alleged in correspondence of February 
2010 that the July 2009 testing was not completed, the report of 
that testing shows that it was the Veteran that was unable to 
complete the testing and not some fault of VA in the testing 
procedure.  

The Veteran has reported an increase in his subjective symptoms 
of exertional shortness of breath.  However, the pulmonary 
function test results simply do not show that the severity of the 
service-connected respiratory disability meets the criteria for 
the next higher schedular rating of 60 percent.  The Board also 
notes that the evidence does not show that the Veteran has some 
of the criteria listed for a 100 percent rating, e.g., right 
ventricular hypertrophy, pulmonary hypertension, acute 
respiratory failure, or a need for outpatient oxygen therapy. 

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly approximate 
the criteria for an evaluation higher than 30 percent at any time 
during the time frame which is relevant to this appeal.  Hart, 
supra.  In other words, the Veteran's service-connected pulmonary 
disorder has been no more than 30 percent disabling during the 
relevant time period, so the rating cannot be "staged" because 
the 30 percent rating is the greatest level of functional 
impairment during this time period.  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) in the first instance but not from 
considering whether the case should be referred for such a 
rating.  The threshold factor is, after considering the level of 
severity and symptomatology with the schedular criteria, whether 
there is such an exceptional disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employability, that the schedular rating 
criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level 
and symptomatology, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  In that case, referral for consideration of an 
extraschedular rating is not required.  Thun, Id. Here, comparing 
the current disability level and symptoms to the Rating Schedule, 
the degree of disability is contemplated therein.  

Thus, the assigned schedular rating is adequate and referral for 
consideration of an extraschedular rating is not required.  This 
being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

ORDER

A rating in excess of 30 percent for residuals of right lung 
adenocarcinoma, status post right upper lobectomy, is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


